Action by appellees against appellant for damages caused by the negligence of defendant in setting out a fire along its right of way whereby plaintiffs' turpentine orchard was injured. Many errors are assigned, but we think only one of them requires special notice, the rest being without merit according to previous decisions of this court.
Assuming, as sustained by well-developed tendencies of the evidence, that the fire was set out from defendant's locomotive, the evidence is without dispute that it started on defendant's right of way and spread over to plaintiffs' property. The cases sustain the proposition that, where fires start in combustible material permitted to accumulate on the right of way, the question of negligence in the equipment or operation of the locomotive is immaterial as affecting liability for "the right to recover is based on negligence in permitting the dry and combustible materials to accumulate and the fire to escape, and the establishment of negligence in that respect is sufficient to justify a recovery," and that "whether or not a company is guilty of negligence in suffering combustible material to accumulate on its right of way is usually a question of fact for the jury." 3 Elliott on Railroads (3d Ed.) § 1750. It is well settled that a railroad company must keep its right of way reasonably clear of dangerous combustible matter; and, if a fire occurs in consequence of a negligent failure so to do, and damage ensues therefrom to the property of another, the company will be liable therefor. Jones v. Michigan Central, 59 Mich. 440,26 N.W. 662, where many of the authorities, English and *Page 62 
American, are collected. As to the burden of proof in such cases the authors, the Elliotts, say:
"Where a fire is caused by inflammable material on the right of way or by fire spreading from the right of way the authorities are pretty well agreed that the burden of proving negligence rests upon the plaintiff. In such cases it is but just that the burden should rest upon the plaintiff for the means of proof are as available to the plaintiff as to the defendant. The gist of the action in such cases is negligence in suffering the fire to escape and the burden of showing negligence in that respect rests upon the plaintiff." Id. § 1766.
The rule thus stated was quoted by this court with apparent approval in Alabama Great Southern v. Demoville, 167 Ala. 292,306, 52 So. 406. It commends itself to reason, and accords with the general rule of law and justice, which places the burden of proof upon the party alleging negligence, unless, from necessity, damage by the act of defendant being shown, the burden of going forward with the evidence (Starks v. Comer,190 Ala. 253, 67 So. 440) is shifted to the defendant having peculiar means of knowledge inaccessible to the plaintiff, as when property is fired directly by sparks emitted from an engine in the exclusive keeping and control of defendant, and the charge is that such engine was negligently constructed, equipped, or operated. This rule in the last-mentioned class of cases is stated in Louisville  Nashville v. Reese, 85 Ala. 497,5 So. 283, 7 Am. St. Rep. 66; Louisville  Nashville v. Marbury, 132 Ala. 520, 32 So. 745, 90 Am. St. Rep. 917; Farley v. Mobile  Ohio, 149 Ala. 557, 42 So. 747; and other cases. See, also, Lawson v. Mobile Electric Co., 204 Ala. 318,85 So. 257.
There was evidence to the effect that the fire which damaged plaintiffs' orchard was set out by defendant's train; that it started on the edge and top of the bank of a cut some six or eight feet deep, 12 or 15 feet from the track; that defendant's right of way extended 50 feet on either side of the center of its track; that the surface of the earth above the cut was rough, dry, and was incumbered with thick dry grass, pine straw, and rubbish. Very clearly, we think, it was for the jury to draw the conclusion whether, in the circumstances, defendant had been guilty of actionable negligence, of lack of due care, in permitting this condition of its right of way at the time and place in question, and an important rule to be observed by them in this connection related to the burden of proof — whether it rested upon plaintiffs or defendant.
On plaintiffs' request the court charged the jury as follows:
"B. The court charges the jury that, if they find from the evidence that the fire causing the damage to plaintiff's property, testified to by plaintiff's witnesses, was caused by sparks from a locomotive operated by the defendant railway company, then they must find for the plaintiffs unless they further find from the evidence that said defendant company has shown by the evidence that it is free from negligence in the construction, equipment, and operation of its locomotive, and is likewise free from negligence in leaving dry and inflammable materials on its right of way at the point where the said fire started."
That part of the charge which instructed the jury, in effect, that in the circumstances hypothesized the burden was upon defendant to show that it was "free from negligence in leaving dry and inflammable materials on its right of way at the point where the said fire started," was error. Most likely the court followed an expression in Deason v. Alabama Great Southern,186 Ala. 103, 65 So. 172, now cited to this point by appellees. But the question now here was not presented by any aspect of the evidence in that case, and the expression was dictum; nor is it sustained by our cases, which, evidently, were cited to the fore part of the court's statement on the subject of the burden of proof in cases where fire is set out directly by sparks emitted from a locomotive, causing damage. This dictum was based on the text of 33 Cyc. 1361, 1362 where cases are cited; but examination of the cases, to wit, Pittsburgh, etc., R. R. v. Campbell, 86 Ill. 443, Missouri Pacific v. Merrill,40 Kan. 404, 19 P. 793, and Jones v. Michigan Central, 59 Mich. 437,26 N.W. 662, discloses the fact that all of them were controlled by statutes of their respective states. Such is not the law of this state.
No other error appears.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.